Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
Amendment of Claim 1 is acknowledged.
Cancelation of Claim 11 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6 to 8, 12 to 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:
The claim was amended to include the limitation “wherein the mechanical reduction transmission is between said rotation shaft of said drive source and said axially rotatable spindle and is a linear transmission”. The claim is unclear because in the specification there is a mechanical reduction transmission 23, between the rotation shaft of motor 22, that is the drive source and the axially rotatable spindle 30, but the term “linear transmission” is not defined on the specification and in general a “linear transmission” is supposed to have a “linear output” while the output of that mechanical reduction transmission 23 is the rotation of spindle 30 and it is actually the spindle 30 that drives the linear translation of drive rod 45. For prosecution the limitation will be interpreted as discussed above.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lorini (US 2014/0157522) in view of Lawlor (US 2016/0039017) and WU, R., et al. ("Basics of Mechanical Design" Beijing Institute of Technology Press, June 2014, Pages 282-284; Presented on IDS, Will be called WU).  
Regarding Claim 1:
Lorini discloses a tool that could be used for rescue comprising a drive system which is provided inside a housing and which is configured and suitable for actuating a linear displacement of an implement drive member; wherein the drive system is connected for axial rotation to a rotation shaft of an energizable drive source (Figure 1, tool 1, housing could be cylindrical casing 36, Electric motor 23 rotates and the rotation is transformed, into linear movement of transverse rod 50, that could be considered the “implement drive” to open and close the jaws 8/9 and/or 5/8/9), 
wherein the rotation shaft of the drive source is coupled for force transmission to an axially rotatable spindle (Paragraph 32, Figure 3, main shaft 31 is set into rotation via a gearing unit connected to motor 23) and  
wherein a linearly movable drive body is coupled for force transmission to the spindle and is configured and suitable for converting an axial rotation of the spindle to a linear translation of the drive body, and 

Lorini also discloses that the axial bearing assembly comprises a first bearing flange adjacent to the spindle and a second bearing flange, wherein rotatable bearing elements are received between the first bearing flange and the second bearing flange such that in operation axially transmitted forces from the spindle are absorbed (Paragraph 40, The main shaft 31 is supported on cylindrical roller and axial thrust bearings 35 and in general those bearings comprise of two or more flanges with rotatable balls or roller received on grooves on both of them, one or more of the flanges have to be in contact with the shaft, in this case the spindle).
Lorini also discloses that the drive body comprises a planetary roller of a planetary roller-spindle mechanism, which planetary roller is suspended for axial rotation in rolling contact with the spindle and is arranged over the spindle (Figure 3, paragraph 41, the threaded part 41 of the main shaft 31 transmits the rotary motion to the threaded nut 42 by means of the planetary rollers 43).
Lorini also discloses that a hollow drive rod is provided which extends on a first side in force-transmitting manner from the drive body and is coupled, or at least can be coupled, on the second opposite side in force-transmitting manner to the implement drive member (Figure 3, Front part 48 of threaded nut 42 where cover 49 is coupled will be considered a hollow drive rod and cover 49 transmits force to rod 50, note that threaded nut 42 is part of the drive body), wherein the drive rod and the drive body lie coaxially round the spindle and at least substantially fully enclose the spindle in a retracted position of the drive rod (Figure 3, Front part 48, threaded nut 42 and the rest of converting device 40 lie coaxially round the spindle 31 and fully enclose it).  
Lorini also discloses that the rotation shaft of the drive source is coupled for force transmission to the spindle via a mechanical reduction transmission (Paragraph 35, the output shaft 24 of the electric motor rotates a mechanical reduction gear 25; paragraph 38, the output shaft 26 of the reduction gear 25 rotates a driving pinion 28 secured thereon, the driving pinion rotating, via a return pinion 29 borne 
Lorini does not disclose a mechanical reduction transmission comprising at least one planet wheel mechanism, wherein a driven gear wheel in the mechanical reduction transmission engages on at least one planet gear arranged there around, wherein the mechanical reduction transmission is between said rotation shaft of said drive source and said axially rotatable spindle and is a linear transmission, wherein said spindle lies substantially in line with said rotation shaft of said drive source, and wherein said mechanical reduction transmission is coupled rotatably to said axial bearing assembly.
Lawlor teaches a similar tool that comprises a mechanical reduction transmission that comprises at least one planet wheel mechanism, wherein a driven gear wheel in a reduction transmission engages on at least one planet gear arranged therearound (Figures 3 and 4, Paragraph 33, Claim 4, a multiple stage gear box 220 used to regulate the speed in place of the frictional clutch, the gearbox is a planetary gearbox with the output being the “pegs 222”, rotation of the pegs 222 on the gear box 220 causes the torque tube 330 to rotate which causes the nut body 288 to rotate); the mechanical reduction transmission is between said rotation shaft of said drive source and said axially rotatable spindle, wherein said spindle lies substantially in line with said rotation shaft of said drive source (Figures 2 to 4, gearbox 220 is located between said rotation shaft of motor 205 and axially rotatable spindle 330) and wherein said mechanical reduction transmission is coupled rotatably to said axial bearing assembly (Both Lawlor and Lorini teach that the mechanical reduction transmission is coupled rotatably to the axial bearing, Figure 1 of Lawlor, Bearings 85 are coupled to roller screw shaft 20 and Figure 3 of Lorini show bearings 35 on shaft 31); and Lawlor also teaches that the transmission is a linear transmission (See rejection 112, both Lawlor and Lorini teach that the rotation of the mechanical reduction transmission generate an a linear movement that actuates the jaws).

Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Lorini the  between the drive source and the axially rotatable spindle to adjust the RPM output from the electric motor and axial bearings coupled to the transmission to absorb excessive axial loads.

Lorini discloses a cylindrical roller and axial thrust bearing but does not explicitly indicate details of it such as flanges.
Wu teaches on Table 16-2 a series of basic types of roller bearings, in particular type 5 corresponds to “Thrust ball bearings”, and adequate to be used to support high axial loads at low speeds. As can be seen in the Figure this type comprises two or three bearing flanges, wherein rotatable bearing elements are received between the first and the second bearing flange and between the second the third bearing flange, wherein the bearing flanges are substantially parallel relative to each other.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use axial thrust roller bearings as claimed since that is a typical structure for those bearings for use on high loads and low speeds.

Regarding Claim 3:
Lorini discloses that the planetary roller and the spindle comprise mutually engaging contact means in the form of a screw thread, which screw thread is arranged or shaped in helical form having a triangular cross section with an apex angle at a top of 90 degrees. (Figure 3, paragraph 41, the planetary rollers 43 are positioned longitudinally between the main shaft 31 and the threaded nut 42 and have an outer thread engaged with the thread of the threaded part 41 of the shaft 31 and with the thread of said threaded nut; paragraph 42: the thread is triangular and has an angle at the top of 90 degrees).

Regarding Claim 6:
Lorini discloses the bearing elements are arranged such that a rotation direction is followed around a rotation axis substantially at right angles to the rotation shaft of the spindle (In general the rotation 

Regarding Claim 7:
Lorini discloses that the spindle is connected rotatably to a radial bearing for the purpose of absorbing forces transmitted radially onto the rotation shaft (Figures 2 and 3, paragraph 40, the main shaft 31 is supported on ball bearing blocks 33 in a bush 34 used for fixing to the interface 27).

Regarding Claim 8:
Lorini discloses the drive source comprises an electrically energizable motor, and wherein an electric, power supply for the motor is provided in or on the housing (Figure 3, Paragraph 35, Motor 23 is powered by Battery 4).

Regarding Claim 17:
Lorini discloses that the spindle is received inside a hollow chamber and the drive rod moves outside the chamber via a close-fitting exit opening (Figure 3, main shaft 31 is inside a chamber made by cylindrical casing 36, threaded nut 42 moves outside the chamber when extended by an opening formed by guiding bush 47) , wherein a stop comes up against an edge of the opening in an extreme position of the drive rod, wherein the stop is provided on a side of the drive body remote from the exit opening and the drive body likewise moves at least partially outside the exit opening in the extreme position of the drive rod  (Figure 3, paragraph 44, front end 48 of the threaded nut 42 is stopped by an end of guide 47 and planetary rollers 43 are at least partially outside the exit opening in the extreme position).

Regarding Claims 14 and 15:
As discussed above for Claim 1, Lorini discloses the claimed invention as recited.
Lorini does not disclose the use of a clutch.
Lawlor teaches a similar tool that includes a clutch to transfer rotation from the motor to the spindle, the clutch is provided between the drive source and the spindle, the clutch is an fixed clutch and is 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Lorini the teachings of Lawlor and use a clutch as described by Lawlor when it is desired to let the clutch engage and start moving the spindle after the electric motor has already rotated a set time or a set amount of revolutions.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lorini (US 2014/0157522) in view of Lawlor (US 2016/0039017) and WU, R., et al. ("Basics of Mechanical Design" Beijing Institute of Technology Press, June 2014, Pages 282-284; Presented on IDS, Will be called WU) as applied to Claim 1, in view of Hickerson (US 2014/0260504).
Regarding Claims 12 and 13:
As discussed above, the modified invention of Lorini discloses the claimed invention as recited.
The modified invention of Lorini does not disclose the use of a brake to stop rotation of the spindle.
Hickerson teaches a similar tool that includes a brake assembly on the motor shaft between the motor and the mechanical reduction transmission and directly contacts providing a braking force to the motor shaft where the braking is the most effective, the braking assembly brakes the motor shaft when the power to the motor is terminated (Figure 2, brake 96, Gearbox 14, Paragraph 07).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Lorini the teachings of Hickerson and include a brake in the motor shaft to stop the motor shaft when the power to the motor is terminated and placing it by the motor so the braking is more effective.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lorini (US 2014/0157522) in view of Lawlor (US 2016/0039017) and WU, R., et al. ("Basics of Mechanical Design" Beijing Institute of Technology Press, June 2014, Pages 282-284; Presented on IDS, Will be called WU) as applied to Claim 1, in view of Ramun (US 2005/0199758).
Regarding Claim 18:
As discussed above, the modified invention of Lorini discloses the claimed invention as recited.
The modified invention of Lorini does not disclose a quick-connect mechanism is provided such that an implement can be exchangeably arranged.
Ramun teaches a similar tool that also includes a multiple tool attachment system provided with quick change features so the shears can be replaced easily so specialized cutting devices useful in particular situations depending on the type of material to be demolished (Paragraph 04).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Lorini the teachings of Ramun and so the shears can be replaced easily operate the most adequate shear for the in particular situation or depending on the type of material to be worked upon.

Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive:
The Applicant argues that Lorini does not disclose that the transmission is between the rotation shaft of the drive source and the axially rotatable spindle and is a linear transmission, and that said spindle lies substantially in line with said rotation shaft of said drive source. The cited prior art, whether considered alone or in combination, fail to teach or suggest these limitations.
The Examiner disagrees, surely Lorini does not disclose that the spindle lies substantially in line with the rotation shaft of said drive source but that is why the reference Lawlor was brought in. Regarding the “linear transmission” refer to the Rejection under 112(b).


Again the Examiner disagrees, Figure 3 and paragraph 43 read “during the rotation of the main shaft 31 (considered the spindle), the threaded part 41 thereof rotates the planetary rollers 43 engaged with the threaded nut 42.

Also the Applicant argues that Lorini does not disclose “App. No. 15/577,105wherein the drive rod and the drive body lie coaxially around the spindle and at least substantially fully enclose the spindle in a retracted position of the drive rod”. 
As indicated in the rejection of Claim 1, the Examiner indicates that Front part 48 of threaded nut 42 where cover 49 is coupled will be considered a hollow drive rod and cover 49 transmits force to rod 50, note that threaded nut 42 is being considered as part of the drive body, note that in the specification, paragraph 58,drive rod 45 and drive body 40 are also joined to each other), wherein the drive rod and the drive body lie coaxially round the spindle and at least substantially fully enclose the spindle in a retracted position of the drive rod (Figure 3, Front part 48, threaded nut 42 and the rest of converting device 40 lie coaxially round the spindle 31 and fully enclose it).

The Applicant argues that Lorini does not disclose wherein a driven gear wheel in the mechanical reduction transmission engages on at least one planet gear that is arranged there around; and wherein said mechanical reduction transmission is coupled rotatably to said axial bearing assembly. 
The Examiner disagrees, surely Lorini does not disclose a planetary transmission, but that is why the reference Lawlor was brought in. Also, both Lorini and Lawlor as indicated in the rejection, disclose the mechanical transmission being coupled to the axial bearing assembly, they are maybe not directly coupled but indirectly they are.
Note that Paragraphs 57 and 58 of the specification indicate that the axial bearing assembly is actually coupled to the spindle 30 in a way similar to bearings 85 of Lawlor; but Paragraphs 63 and 64 and Figure 2D actually describe needle elements 31 that are in direct contact with the mechanical reduction transmission with a very interesting structure that includes a gap 32.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Complete information on the structure of thrust roller bearings can be found on SKF General Catalog 2003, page 21, Figures 3 and 4 in particular.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731